                            Case 15-11874-KG             Doc 3924        Filed 10/26/18         Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )    Chapter 11
                                                                 )
         HH Liquidation, LLC, et al.,1                           )    Case No. 15-11874 (KG)
                                                                 )
                                      Debtors.                   )    Jointly Administered
                                                                 )
                                                                 )    Ref. Docket No. 3809


             PLAN SUPPLEMENT FOR PLAN OF LIQUIDATION FOR HH LIQUIDATION, LLC
                     PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                             In accordance with the Plan of Liquidation for HH Liquidation, LLC Pursuant to

         Chapter 11 of the Bankruptcy Code, dated August 24, 2018 [Docket No. 3809] (the “Plan”),2

         filed by HH Liquidation, LLC (the “Debtor”), attached hereto are draft forms, signed copies or

         summaries of material terms of the documents relating to the Plan and/or to be executed,

         delivered, assumed and/or performed in connection with the consummation of the Plan on the

         Effective Date, which comprise the Plan Supplement. Subject to the terms and conditions of the

         Plan, the Debtor reserves all rights to amend, revise or supplement any of the documents

         contained in the Plan Supplement at any time before the Effective Date of the Plan, or any such

         other date as may be permitted by the Plan or by order of this Court.




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen
         Operations Holdings, LLC) (6341), HH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco
         North, LLC (f/k/a Haggen Opco North, LLC) (5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
         (7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing address for each of the Debtors is 26895
         Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

01:23787164.2
                     Case 15-11874-KG      Doc 3924    Filed 10/26/18     Page 2 of 2




                     Exhibit                             Document
                        1        Draft of Plan Administration Agreement
                        2         Global Settlement Agreement
                        3         Benefit Fund Settlement Agreement
                        4         Pension Fund Settlement Agreement
                        5        Settlement Agreement, dated as of October 24, 2018, by and
                                 between the Debtors, the Southern California United Food
                                 and Commercial Workers Unions and Drug Employers
                                 Pension Fund, and the other parties thereto


         Dated: October 26, 2018              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Ian J. Bambrick
                                              Matthew B. Lunn (No. 4119)
                                              Robert F. Poppiti, Jr. (No. 5052)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 576-3222
                                              Facsimile: (302) 571-1256

                                              -and-

                                              STROOCK & STROOCK & LAVAN LLP
                                              Frank A. Merola
                                              Sayan Bhattacharyya
                                              180 Maiden Lane
                                              New York, New York 10038
                                              Telephone: (212) 806-5400
                                              Facsimile: (212) 806-6006

                                              COUNSEL TO THE DEBTORS
                                              AND DEBTORS-IN-POSSESSION




01:23787164.2



                                                                                              2
